Title: From Thomas Jefferson to Archibald Stuart, 8 April 1801
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Apr. 8. 1801.

I arrived here on the 4th. and expect to stay a fortnight in order to make some arrangements preparatory to my final removal to Washington.—you know that the last Congress established a Western judiciary district in Virginia, comprehending chiefly the Western counties. mr Adams, who continued filling all the offices till 9. aclock of the night, at 12. of which he was to go out of office himself, took care to appoint for this district also. the judge of course stands till the law shall be repealed, which we trust will be at the next Congress. but as to all others, I made it immediately known, that I should consider them as nullities, and appoint others: as I think I have a preferable right to name agents for my own administration, at least to the vacancies falling after it was known that mr Adams was not naming for himself. consequently we want an Attorney & Marshal for the Western district. I had thought of mr Coalter, but I am told he has a clerkship incompatible with it by our laws. I thought also of Hugh Holmes; but I fear he is so far off he would not attend the court, which is to be in Rockbridge, I believe. this is the extent of my personal knowledge. pray recommend one to me, as also a Marshal; and let them be the most respectable & unexceptionable possible; and especially let them be republican. the only shield for our Republican citizens against the federalism of the courts is to have the Attornies & Marshals republicans. there is nothing I am so anxious about as good nominations, conscious that the merit as well as reputation of an administration depends as much on that as on it’s measures.
Accept assurances of my constant esteem & high consideration & respect.

Th: Jefferson

 